          Case 1:21-cv-00338-N/A Document 2               Filed 07/20/21     Page 1 of 9




                 UNITED STATES COURT OF INTERNATIONAL TRADE
                          BEFORE: ____________________



Asociación de Exportadores e Industriales
de Aceitunas de Mesa,
Agro Sevilla Aceitunas S. Coop. And.,
Angel Camacho Alimentación, S.L., and
Alimentary Group DCoop S.Coop. And

                       Plaintiffs,


                         v.                                   Court No. 21-00338


United States,
                       Defendant.




                                          COMPLAINT

       Plaintiffs, Asociación de Exportadores e Industriales de Aceitunas de Mesa

(“ASEMESA”), Agro Sevilla Aceitunas S. Coop. And. (“Agro Sevilla”), Angel Camacho

Alimentación, S.L. (“Camacho”) and Alimentary Group DCoop S.Coop. And (“DCoop”)

(collectively the “Plaintiffs”), by and through their counsel, hereby allege and state the

following:

                               JURISDICTIONAL STATEMENT

1.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c) because the

action is commenced under Section 516A of the Tariff Act of 1930, as amended, 19 U.S.C.

§ 1516a. This action contests the final determination issued by the U.S. Department of

                                                 1
          Case 1:21-cv-00338-N/A Document 2              Filed 07/20/21     Page 2 of 9




Commerce (“Commerce” or the “Department”) in the final results of the first administrative

review of the countervailing duty order on Ripe Olives from Spain (Case No. C–469–818). See

Ripe Olives From Spain: Final Results of Countervailing Duty Administrative Review; 2017-

2018, 86 Fed. Reg. 35266 (July 2, 2021) (“Final Results”).

2.     Commerce’s analysis of issues raised in the Final Results is contained in the Issues and

Decision Memorandum for the Final Results of the Countervailing Duty Administrative Review

of Ripe Olives from Spain; 2017-2018, issued on June 25, 2021 (the “POR1 I&D Memo”).

                                 STANDING OF PLAINTIFFS

3.     Plaintiff ASEMESA is a “business association a majority of the members of which are

producers, exporters, or importers of such merchandise,” as described in Section 771(9)(A) and

516A(f)(3) of the Act, 19 U.S.C. §§ 1677(9)(A) and 1516a(f)(3). Plaintiffs, Agro Sevilla,

Camacho, and DCoop are foreign producers and exporters of subject merchandise who were

parties in the countervailing duty administration review now being challenged, and who are

therefore interested parties, as defined in section 771(9)(A) and 516A(f)(3) of the Tariff Act of

1930, as amended, 19 U.S.C. §§ 1677(9)(A) and 1516a(f)(3). Plaintiffs fully participated in the

proceeding being challenged. Plaintiffs have standing to bring this action under section 516A(d)

of the Tariff Act of 1930, 19 U.S.C. § 1516a(d) and 28 U.S.C. § 2631(e).

                               TIMELINESS OF THIS ACTION

4.     Commerce published notice of the contested Final Results on July 2, 2021. See 86 Fed.

Reg. 35266.

5.     This action was commenced with the filing of the Summons on July 20,2021, within 30

days after publication of the Final Results, and this complaint on the same day. Accordingly,

this action is timely filed under 19 U.S.C § 1516a(a)(2)(A).



                                                 2
          Case 1:21-cv-00338-N/A Document 2              Filed 07/20/21     Page 3 of 9




                                   STATEMENT OF FACTS

6.     The original CVD order on ripe olives from Spain was imposed on June 2018. See Ripe

Olives From Spain: Final Affirmative Determination of Sales at Less Than Fair Value, 83 Fed.

Reg. 28,193 (June 18, 2018) and accompanying Final I&D Memo. The final results were

amended in Ripe Olives from Spain: Amended Final Affirmative Countervailing Duty

Determination and Countervailing Duty Order, 83 Fed. Reg. 37,469 (August 1, 2018).

7.     The original CVD order was challenged before this Court in Ct. No. 18-00195. On

January 17, 2020, the Court issued Slip. Op. 20-08 and ordered the remand of Commerce’s Final

Determination. The Court’s found that Commerce did not provide an explanation or

interpretation of Section 771(5A)(D)(i) of the Tariff Act of 1930 to support its conclusion on de

jure specificity with respect to BPS and Greening support payments. Slip. Op. 20-08 at 20. In

addition, the Court found that Commerce did not lawfully apply Section 771B of the Tariff Act

of 1930 with respect to the attribution of subsidies received by growers of the raw agricultural

product identified by Commerce in the underlying proceeding. Id. at 26.

8.     On June 1, 2020, Commerce issued its Remand Redetermination. Final Results on

Remand Redetermination, pursuant to Court No. 18-00195, Slip Op. 20-8 (Ct. Int’l Trade

January 17, 2020). The Court reviewed Commerce’s Remand Redetermination and declined to

affirm, remanding to Commerce for further action in Slip Op. 21-76, dated June 17, 2021. The

Court again found that Commerce failed to apply a lawful interpretation of Section

771(5A)(D)(i) with respect to its de jure specificity finding associated with BPS and Greening

support payments, and with respect to the attribution of subsidies and its interpretation of Section

771B. Slip. Op. 21-76 at 15 and 20. These provisions and the same essential facts and

Commerce findings are at issue in the instant appeal.



                                                 3
          Case 1:21-cv-00338-N/A Document 2              Filed 07/20/21     Page 4 of 9




9.     On October 7, 2019, Commerce published the notice of initiation of an administrative

review of the CVD order on ripe olives from Spain. Ripe Olives from Spain: Initiation of

Antidumping and Countervailing Duty Administrative Reviews (2017-2018), 84 Fed. Reg.

53,411.

10.    On December 28, 2020, Commerce published in the Federal Register the preliminary

results of the countervailing duty administrative review. See Ripe Olives From Spain:

Preliminary Results of Countervailing Duty Administrative Review; 2017-2018, 85 Fed. Reg.

84,294 (Dec. 28, 2020) and accompanying decision memorandum. The preliminary results

included a subsidy rate for Agro Sevilla of 6.47 percent, for Camacho of 5.23 percent and for

DCoop of 21.12 percent.

11.    Plaintiffs submitted a case brief and rebuttal brief to Commerce on May 7, 2021, and

May 14, 2021, respectively, raising multiple legal and factual issues concerning Commerce’s

preliminary results for the 2017-2018 review.

12.    On July 2, 2021, Commerce published its final affirmative countervailing duty

determination. See Ripe Olives From Spain: Final Results of Countervailing Duty Administrative

Review; 2017-2018, 86 Fed. Reg. 35,226 (July 2, 2021). Commerce’s final results for the 2017-

2018 review applied a subsidy rate for Agro Sevilla of 7.01 percent, for Camacho of 5.23

percent, and of DCoop of 22.36 percent. Id.

13.    Among Commerce’s findings, it concluded that BPS and Greening payments were de

jure specific to olive growers within the meaning of Section 771(5A)(D)(i) based on the same

facts and applying the same statutory interpretation and rationale rejected by the Court in Slip

Op. 21-76. POR1 I&D Memo at 24-26. Commerce also found that the demand for raw olives

primarily suitable for the production of table olives was substantially dependent on the demand



                                                 4
            Case 1:21-cv-00338-N/A Document 2             Filed 07/20/21      Page 5 of 9




for table olives, applying the same facts and construction of Section 771B(2) that was also

rejected by the Court in Slip Op. 21-76. POR1 I&D Memo at 6 and 17-22.

                                   STATEMENT OF CLAIMS

14.    In the following respects, and for other reasons apparent from the administrative record

of Commerce’s CVD investigation, the Final Affirmative Determination is not supported by

substantial evidence on the record and is otherwise not in accordance with law.

Count 1:     Commerce’s construction of Section 771B of the Tariff Act of 1930 and the
             meaning it assigned to the term “prior stage product” is not supported by
             substantial evidence and is otherwise contrary to law.

15.    Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 14.

16.    Under Section 771B of the Tariff Act of 1930, in the case of an agricultural product

processed from a raw agricultural product, Commerce is permitted to impute subsidies received

by growers of the raw agricultural product to the producers of the processed product provided

two criteria are met: (1) the demand for the prior stage product is substantially dependent on the

demand for the latter stage product, and (2) the processing operation adds only limited value to

the raw commodity . . . . 19 U.S.C. § 1677-2.

17.    In its Final Results, Commerce adopted a construction of the statute in which the “prior

stage product” is both distinct from, yet merely a subset of, the “raw agricultural product”

Commerce identified, raw olives. That subset consisted of those raw olives “principally suitable

for use in the production of table olives,” the product Commerce deemed to be the “latter stage

product.”

18.    A construction and conclusion in the underlying proceeding that “prior stage product” is

distinct from “raw agricultural product,” yet also a subset of the raw agricultural product, defies

their proper meaning, renders these terms superfluous, and reduced the examination under

Section 771B largely self-fulfilling to the extent that “raw olives principally suitable for use in
                                                  5
           Case 1:21-cv-00338-N/A Document 2              Filed 07/20/21     Page 6 of 9




the production of table olives” are likely processed into table olives. For these reasons,

Commerce’s construction of Section 771B and the meaning it gave to “prior stage product” in

this case is not supported by substantial evidence and otherwise contrary to law.


Count 2: Commerce’s finding that the demand for raw olives principally suitable for use
         in the production of table olives is substantially dependent on the demand for
         table olives within the meaning of Section 771B of the Tariff Act of 1930 is not
         supported by substantial evidence and is otherwise contrary to law.

19.     Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 18.

20.     In its Final Results, Commerce’s found that the demand for raw olives principally

suitable for use in the production of table olives is “substantially dependent” on the demand for

table olives within the meaning of Section 771B of the Tariff Act of 1930. Commerce’s finding

is in error.

21.     First, Commerce’s definition of “substantially dependent” is at odds with past practice

and that term’s plain meaning as codified by Congress.

22.     Second, record evidence submitted by plaintiffs during the administrative review

demonstrated the lack of “substantially dependent” demand based on an analysis of raw olive

varietals used to produce table olives but was wrongly rejected by Commerce.

23.     Third, record evidence relied upon by Commerce to support its finding of “substantially

dependent” demand is grossly distorted and based on assumptions about statistical categories

rather than the olive varietals they track and all their uses. But even accepted at face value the

same record otherwise demonstrates the lack of “substantially dependent” demand based on

Commerce ‘s own admissions of fact and other evidence on the record regarding olive varietals

and their uses.

24.     Under the circumstances, Commerce’s finding of “substantially dependent” demand is

not supported by substantial evidence and otherwise contrary to law.

                                                 6
          Case 1:21-cv-00338-N/A Document 2               Filed 07/20/21      Page 7 of 9




Count 3: Commerce’s definition of “latter stage product” as that term is used in Section
         771B of the Tariff Act of 1930 failed to consider the distinct production lines from
         the raw olive stage to the final processed product that exist between ripe olives
         and green fermented olives rendering its definition and ultimate finding of
         substantially dependent demand not supported by substantial evidence and
         otherwise contrary to law.

25.    Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 24.

26.    In its Final Results, in finding substantially dependent demand Commerce defined the

“latter stage product” as that term is used in Section 771B as all table olives.

27.    Evidence on the record of the proceeding demonstrated that that the two principal

categories of “table olives”, “ripe or black olives” and “green or fermented olives”, travel along

distinct production lines after the same raw stage. As such, the evidence showed that there is no

single continuous line of production from the raw agricultural product to the latter stage product

Commerce defined. Rather, there are two independent, continuous lines of production from

Commerce’s “prior stage product,” rendering its selected definition of “latter stage product” as

that term is used in Section 771B and thereby its ultimate finding of substantially dependent

demand not supported by substantial evidence and otherwise contrary to law.


Count 4: Commerce’s finding that BPS and Greening payments are de jure specific is not
         supported by evidence and otherwise contrary to law.

28.    Plaintiffs hereby re-allege and incorporate by reference paragraphs 1 through 27.

29.    In its Final Results, Commerce found that BPS and Greening payments were de jure

specific based on the manner in which the Government of Spain implemented predecessor

programs that are no longer operative. Specifically, Commerce found that the level of current

entitlements under the BPS and Greening programs were based on historical payment levels

under predecessor programs found to be de jure specific under Section 771(5A)(D)(i) of the

Tariff Act of 1930.


                                                  7
          Case 1:21-cv-00338-N/A Document 2            Filed 07/20/21     Page 8 of 9




30.    Record evidence demonstrates that access to BPS and Greening payments is not

expressly limited to an enterprise or industry within the meaning of Section 771(5A)(D)(i).

Commerce has otherwise conceded that such payments are decoupled from production. The

amount of payment is solely dependent on the annual activation of the entitlement, rather than

any production activity, type of product, or volume of crop produced.

31.    As such, Commerce’s finding that BPS and Greening are de jure specific within the

meaning of Section 771(5A)(D)(i) of the Tariff Act of 1930 on the basis of express limitations

found in predecessor programs with no applicability to the current programs examined is not

supported by substantial evidence and otherwise contrary to law.




                                                8
           Case 1:21-cv-00338-N/A Document 2           Filed 07/20/21    Page 9 of 9




                        PRAYER FOR JUDGMENT AND RELIEF


WHEREFORE, for the foregoing reasons, Plaintiffs pray that this Court enter judgment as

follows:


       (A)    Enter judgment in favor of Plaintiffs;

       (B)    Hold as unlawful Commerce’s final results of the first administrative review of
              the countervailing duty order on Ripe Olives from Spain that are the subject of
              this Complaint,

       (C)    Remand this proceeding to Commerce with instructions to publish revised final
              results and recalculate the countervailing rates applicable to Plaintiffs in
              conformity with the Court’s decision; and

       (D)    Grant Plaintiffs such additional relief as the Court may deem just and proper.

                                                           Respectfully submitted,

                                                           /s/ Matthew P McCullough

                                                           Matthew P McCullough


                                                           Curtis Mallet-Prevost, Colt &
                                                           Mosle LLP
                                                           1717 Pennsylvania Avenue, N.W.
                                                           Washington, D.C. 20006
                                                           202-452-1717

                                                           Counsel for Plaintiffs



Dated: 07/20/2021.




                                               9
